DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    					Election/RestrictionsNewly submitted claims 9-16 are directed to inventions that is independent or distinct from the invention originally claimed for the following reasons: Claims 9-16 are directed to a needle, while the originally elected claims are directed to a method for creating a feature on a needle. Consequently, the inventions are independent or distinct, each from the other. The elected Invention and claim 9-16 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the needle could be fabricated by a different process, namely one where the cannula bump was produced via the utilization of forces provided in the interior of the needle, such as from an expandable mandrel. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
                                                               Response to Arguments
The examiner acknowledges that the amended claim set and specifications corrects the issues noted by the previous office action on (2-11-2022). All of the previous 112 rejections have been withdrawn. However, the drawings remains objected to because they fail to disclose features that are claimed. 
Applicant's arguments filed (4-21-2022) have been fully considered but they are not persuasive. 
Applicant argues…
McKinnon merely describes compressing the needle with a vertical force to compress the horizontal portion of the needle, force is not applied in the longitudinal direction as claimed by the instant application.
Applicant further argues that none of the other applied references make up for the deficiency of McKinnon.
This is not found to be persuasive because…
As noted in applicant’s arguments (Pg. 8) McKinnon utilizes a compressive force applied to the needle. With ([0025]) of McKinnon teaching that with reference to (Fig. 4), a needle 10 is shown following compression of a needle 10 between an upper anvil 80 and a lower anvil 82. As such, this view shows the anvils engaging in the vertical force to compress the horizontal portion of the needle as noted by the applicant. While ([0023]) teaches that when the upper and lower anvils 40 and 42 compress the needle 10, the outer surface 12 of the needle 10 is plastically deformed to provide a needle feature 30 while leaving sufficient material between the needle feature 30 and the inner lumen 14. In some embodiments, the combination of the recessed surfaces 50 and 52, and the inserted mandrel 70 preserve the cross-sectional shape of the inner lumen 14 of the needle 10 during the compression process. ([0018]) gives more details about choosing a recess that contacts the outer diameter of the needle. As such, compression force is understood to be given at all points of contact including in the both the horizontal and longitudinal directions.
This is unpersuasive because as explained above there was not found to be deficiency in McKinnon.                                                                    Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the actuating mechanism proximal to the proximal portion prior used for applying the compressive force & sliding at least one of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature both must be shown or the feature(s) canceled from the claim(s). Noting, that the only examples depicted do not show the actuating mechanism or portray any movement i.e. with arrows or with several images collectively portraying movement of the actuating mechanism and shaping surfaces as they are placed on and removed during a stage of applying the compressive force to the needle. Furthermore, the disassemble diagram provided in (Fig. 1) does not show nor highlight, any sliding nor does it show the capture mechanism or an actuator onto the needle cannula over the feature after creation. No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1, 8 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over McKinnon et al. (US-2011/0,011,149, hereinafter McKinnon)
Regarding claim 1, 	
A method of creating a feature on a needle, the method comprising: 
providing a needle having a distal end for insertion into an insertion site on a subject, 
a proximal end, and 
a tubular wall defining an inner diameter and an outer diameter, the needle extending along a longitudinal axis; 
gripping a distal portion of the needle about the outer diameter; 
gripping a proximal portion of the needle about the outer diameter; and 
applying a compressive force along the longitudinal axis between the distal portion and the proximal portion sufficient to effect an outward buckling of the tubular wall, 
thereby increasing an outer diameter of the tubular wall between the distal portion and the proximal portion.
McKinnon teaches the following:
– c.) (Claim 1) teaches providing a needle having a tube wall defined by an inner diameter and an outer diameter, the needle further having a length; (Fig. 4) highlights the sharpened tip of the needle for insertion into a site.
& e.) ([0018]) teaches that when the needle 10 is compressed, or pinched between the upper and lower anvils 40 and 42, the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14.  Although the inner lumen 14 is slightly compressed, the recessed surfaces 50 and 52 of the upper and lower anvils 40 and 42 prevent occlusion of the lumen 14 thereby preserving the flow efficiency of the needle 10. As shown in (Fig. 2B) the needle extends along a longitudinal axis.
([0023]) teaches a feature 30 is formed as the upper and lower anvils 40 and 42 are drawn towards one another, thereby compressing the needle 10 within opposing recessed surfaces 50 and 52. ([0023]) adding that when the upper and lower anvils 40 and 42 compress the needle 10, the outer surface 12 of the needle 10 is plastically deformed to provide a needle feature 30 while leaving sufficient material between the needle feature 30 and the inner lumen 14. In some embodiments, the combination of the recessed surfaces 50 and 52, and the inserted mandrel 70 preserve the cross-sectional shape of the inner lumen 14 of the needle 10 during the compression process. ([0018]) gives more details about choosing a recess that contacts the outer diameter of the needle, where the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14. Although the inner lumen 14 is slightly compressed, the recessed surfaces 50 and 52 of the upper and lower anvils 40 and 42 prevent occlusion of the lumen 14 thereby preserving the flow efficiency of the needle 10. Additionally, the process of crimping the needle 10 pinches and outwardly extends a portion of the needle's outer surface 12 to provide a feature or crimp 30, as shown in FIGS. 2A and 2B As such, compression force is understood to be given at all points of contact including in the both the horizontal and longitudinal directions.
([0018]) teaches that the process of crimping the needle 10 pinches and outwardly extends a portion of the needle's outer surface 12 to provide a feature or crimp 30, as shown in FIGS. 2A and 2B. Noting, that the feature or crimp 30 has an increased diameter of the tubular wall.
Regarding claim 8, 	
Further comprising inserting a stylus into the inner diameter of the needle.
McKinnon teaches the following:
([0007]) teaches that a stylet or mandrel is inserted into the inner lumen of the needle prior to compressing the needle between the opposing anvils. The mandrel generally includes a cross-sectional profile that is the same as the cross-sectional profile of the inner lumen. ([0022]) Adding that in some embodiments the cross-sectional shape of the mandrel 70 is elliptical. In other embodiments, the cross-sectional shape of the mandrel 70 is generally round yet comprises an outward extension or protrusion (not shown).


Regarding claim 17, 	
A method of making a needle, comprising the steps of: 
positioning a cannula having a distal tip, a proximal end and a longitudinal body having a wall having an outer diameter along a longitudinal axis; 
using at least one gripping member to grip a distal portion and a proximal portion of the needle; 
applying a compressive force along the longitudinal axis between the distal portion and the proximal portion to cause the outer diameter of the wall between the distal portion and the proximal portion to extend radially from the longitudinal axis to form a needle feature that has a radial dimension different from the rest of the cannula.
McKinnon teaches the following:
(Claim 1) teaches providing a needle having a tube wall defined by an inner diameter and an outer diameter, the needle further having a length; (Fig. 4) highlights the sharpened tip of the needle for insertion into a site.
([0018]) teaches that when the needle 10 is compressed, or pinched between the upper and lower anvils 40 and 42, the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14.  Although the inner lumen 14 is slightly compressed, the recessed surfaces 50 and 52 of the upper and lower anvils 40 and 42 prevent occlusion of the lumen 14 thereby preserving the flow efficiency of the needle 10. As shown in (Fig. 2B) the needle extends along a longitudinal axis.
([0023]) teaches a feature 30 is formed as the upper and lower anvils 40 and 42 are drawn towards one another, thereby compressing the needle 10 within opposing recessed surfaces 50 and 52. ([0023]) adding that when the upper and lower anvils 40 and 42 compress the needle 10, the outer surface 12 of the needle 10 is plastically deformed to provide a needle feature 30 while leaving sufficient material between the needle feature 30 and the inner lumen 14. In some embodiments, the combination of the recessed surfaces 50 and 52, and the inserted mandrel 70 preserve the cross-sectional shape of the inner lumen 14 of the needle 10 during the compression process. ([0018]) gives more details about choosing a recess that contacts the outer diameter of the needle, where the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14. Although the inner lumen 14 is slightly compressed, the recessed surfaces 50 and 52 of the upper and lower anvils 40 and 42 prevent occlusion of the lumen 14 thereby preserving the flow efficiency of the needle 10. Additionally, the process of crimping the needle 10 pinches and outwardly extends a portion of the needle's outer surface 12 to provide a feature or crimp 30, as shown in FIGS. 2A and 2B.As such, compression force is understood to be given at all points of contact including in the both the horizontal and longitudinal directions.([0018]) teaches that the process of crimping the needle 10 pinches and outwardly extends a portion of the needle's outer surface 12 to provide a feature or crimp 30, as shown in FIGS. 2A and 2B. Noting, that the feature or crimp 30 has an increased diameter of the tubular wall.
Regarding claim 18-19,
Gripping the distal portion by one gripping member; 
gripping the proximal portion by another gripping member; and 
moving the one and another gripping members toward each other to apply the compressive force along the longitudinal axis to form the needle feature.
wherein the using step further comprises the steps of: gripping the distal portion by one gripping member; 
gripping the proximal portion by another gripping member; and 
moving one of the one and another gripping members toward the other of the one and another gripping members to apply the compressive force along the longitudinal axis to form the needle feature.
McKinnon teaches the following:
& b.) ([0018]) teaches that when the needle 10 is compressed, or pinched between the upper and lower anvils 40 and 42, the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14.  Although the inner lumen 14 is slightly compressed, the recessed surfaces 50 and 52 of the upper and lower anvils 40 and 42 prevent occlusion of the lumen 14 thereby preserving the flow efficiency of the needle 10. As shown in (Fig. 2B) the needle extends along a longitudinal axis.
([0023]) teaches a feature 30 is formed as the upper and lower anvils 40 and 42 are drawn towards one another, thereby compressing the needle 10 within opposing recessed surfaces 50 and 52. ([0023]) adding that when the upper and lower anvils 40 and 42 compress the needle 10, the outer surface 12 of the needle 10 is plastically deformed to provide a needle feature 30 while leaving sufficient material between the needle feature 30 and the inner lumen 14. In some embodiments, the combination of the recessed surfaces 50 and 52, and the inserted mandrel 70 preserve the cross-sectional shape of the inner lumen 14 of the needle 10 during the compression process. ([0018]) gives more details about choosing a recess that contacts the outer diameter of the needle, where the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14. Although the inner lumen 14 is slightly compressed, the recessed surfaces 50 and 52 of the upper and lower anvils 40 and 42 prevent occlusion of the lumen 14 thereby preserving the flow efficiency of the needle 10. Additionally, the process of crimping the needle 10 pinches and outwardly extends a portion of the needle's outer surface 12 to provide a feature or crimp 30, as shown in FIGS. 2A and 2B.
Regarding claim 20,
Further comprising the step of: positioning a form about the outer diameter of the cannula between the distal and proximal portions to configure the needle feature to a desired shape when the compressive force is applied axially between the distal and proximal portions.
McKinnon teaches the following:
([0025]) the process of making the divot 92 displaces other portions of the outer surface 12 of the needle 10 to provide positive or outwardly protruding surfaces (not shown) that comprise a needle feature 30. Recalling, that ([0017]) teaches that opposing planar surfaces 44 and 46 have been modified over the prior art to include inwardly projecting recesses 50 and 52 having profiles that generally mirror the outer surface 12 of the needle 10. In some embodiments, the depth 60 of the recess 50 and/or 52 is selected to be greater than, or equal to one-half of the outer diameter of the needle 10. Additionally, in some embodiments the width 62 of the recess 50 and/or 52 is selected to be less than the outer diameter of the needle 10. With {[0018]} disclosing that when the recess 50 and/or 52 is selected to be less than one--half of the outer diameter of the needle 10, the needle 10 is compressed, or pinched between the upper and lower anvils 40 and 42, the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross--sectional profile of the inner lumen 14. Highlighting, ([0019]} which teaches that (FIG. 2B) is a perspective view of a crimped needle 10 is shown. The crimped portion 16 of the needle 10 may be configured to extend any length along the outer surface 12 of the needle 10. As such, the portion (length) of the crimp feature 30 is understood to be tailorable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (US-2011/0,011,149, hereinafter McKinnon)
Regarding claim 2-4, 	
Wherein the compressive force causes at least a portion of the outer diameter of the tubular wall to buckle radially outwardly by at least 0.001 of an inch.
Wherein the compressive force causes a cross section of the outer diameter of tubular wall to form an asymmetrical curve.
Wherein a portion of the asymmetrical curve in proximity to the proximal end of the needle increases a diameter at a faster rate than a portion of the asymmetrical curve in proximity to the distal end of the needle.
McKinnon teaches the following:
([0025]) teaches that one of skill in the art will appreciate that the protruded surface 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave .. convex, parabolic, and combinations thereof ([0027J) adding that the methods of the present invention further permit the formation of multiple needle features having multiple shapes and dimensions as required by a user for a specific or general application. Accordingly, the methods of the present invention are adapted to provide useful, functional, and highly modifiable needle features on the outer surface of a needle. Accordingly, the ability to produce various types of shapes in the needles during crimping is understood to be disclosed. As such, a protruded surface comprising any shape including a polyhedral {asymmetrical curve) that is shaped radially outwardly, is understood to be disclosed. Accordingly, the case law for change of shape may be recited for any perceived discrepancies regarding the shape implemented in the needle that is obtained during crimping, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive
Regarding claim 5, 	
Further comprising positioning a form configured to inhibit expansion of the outer diameter of the tubular wall beyond a desired shape in proximity to the outer diameter of the needle between the distal portion and the proximal portion.
McKinnon teaches the following:
([0025]) the process of making the divot 92 displaces other portions of the outer surface 12 of the needle 10 to provide positive or outwardly protruding surfaces (not shown) that comprise a needle feature 30. Recalling, that ([0017]) teaches that opposing planar surfaces 44 and 46 have been modified over the prior art to include inwardly projecting recesses 50 and 52 having profiles that generally mirror the outer surface 12 of the needle 10. In some embodiments, the depth 60 of the recess 50 and/or 52 is selected to be greater than, or equal to one-half of the outer diameter of the needle 10. Additionally, in some embodiments the width 62 of the recess 50 and/or 52 is selected to be less than the outer diameter of the needle 10. With {[0018]} disclosing that when the recess 50 and/or 52 is selected to be less than one--half of the outer diameter of the needle 10, the needle 10 is compressed, or pinched between the upper and lower anvils 40 and 42, the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross--sectional profile of the inner lumen 14. Highlighting, ([0019]} which teaches that (FIG. 2B) is a perspective view of a crimped needle 10 is shown. The crimped portion 16 of the needle 10 may be configured to extend any length along the outer surface 12 of the needle 10. As such, the portion (length) of the crimp feature 30 is understood to be tailorable.
B.) Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon, and in further view of Teng Teoh (US-2015/0,190,570, hereinafter Teoh)
Regarding claim 6, 	
Further comprising positioning an actuating mechanism proximal to the proximal portion prior to applying the compressive force.
McKinnon teaches the following:
As detailed above, it should be recalled that ([0007]) teaches that a stylet or mandrel is inserted into the inner lumen of the needle prior to compressing the needle between the opposing anvils, The mandrel generally includes a cross-sectional profile that is the same as the cross-sectional profile of the inner lumen. ([0022]) Adding that in some embodiments the cross-sectional shape of the mandrel 70 is elliptical. In other embodiments, the cross--sectional shape of the mandrel 70 is generally round yet comprises an outward extension or protrusion (not shown) Highlighting, that the presence of the mandrel prevents plastic deformation of the inner lumen cross-sectional profile thereby ensuring that a flow efficiency of the needle is preserved. As such, the implementation of a mandrel/ object in the interior of the needle prior to compression is understood to impact the shape of the interior of the needle.
Regarding Claim 6, McKinnon teaches the entirety of claim 1, including a method for creating a feature on a needle, the method comprises providing a crimping device having a first anvil and a second anvil, such that one may crimp a portion of the needle an outer surface of the needle between the first. and second anvils, where the anvils may comprise a surface 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof, ([0025]), However, McKinnon is silent on positioning an actuating mechanism proximal to the proximal portion of the needle. In analogous art for a method for fabricating needle assemblies with valves, where the valve comprise a cylindrical walled structure and a disc with a plurality of slits and flaps are located in the interior cavity of the catheter hub in which the cylindrical walled structure defines an open proximal end, Teoh suggests details regarding implementation of a disc with an actuator disposed inside the interior cavity of the catheter hub and having a distal end sized and shaped to project into the open proximal end of the valve, and in this regard Teoh teaches the following:
(Claim 1) teaches that an actuator disposed inside the interior cavity of the catheter hub and having a distal end sized and shaped to project into the open proximal end of the valve. This arrangement is best seen in (Fig, 2), Adding that ([0015]) teaches that needle assembly can comprise a syringe which acts on a proximal end of the actuator, translating the actuator at least partially through the valve. As such, the actuator us understood to be a component of the valve assembly found proximal to the proximal portion. Highlighting, while no discrepancies are found regarding the positioning an actuating mechanism proximal to the proximal portion. The case law for the rearrangement of parts may be recited for any perceived differences, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production a method for creating a feature on a needle, the method comprises providing a crimping device having a first. anvil and a second anvil, such that one may crimp a portion of the needle an outer surface of the needle between the first and second anvils, where the anvils may comprise a surface 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave .. convex, parabolic, and combinations thereof of McKinnon. By positioning an actuating mechanism proximal to the proximal portion of the needle, as taught by Teoh. Highlighting, implementation of an actuating mechanism proximal to the proximal portion of the needle allows for a needle assembly wherein the valve can move from a first position where the valve is open and the actuator is at least partially in an opening defined by the slits to a second position wherein the valve is closed, without application of any external force, ([0029]),
C.) Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon,
and in further view of Cindrich et al. (US-2005/0,080,378, hereinafter Cindrich)
Regarding claim 7, 	
Further comprising proximally sliding at least one of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature.
 	Regarding Claim 7, McKinnon teaches the entirety of claim 1, including a method for creating a feature on a needle, the method comprises providing a crimping device having a first. anvil and a second anvil, such that. one may crimp a portion of the needle an outer surface of the needle between the first and second anvils, where the anvils may comprise a surface 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof, ([0025]). Adding, that McKinnon states that the needle feature may be configured for use in conjunction with a safety feature of a needle housing, {[0008]}. However, McKinnon is silent on sliding at least one of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature.
 	In analogous art for the assembly of a medical needle that includes a needle cannula having a body and a tip. The tip is disposed at a distal end of the cannula. The assembly also including a static feature 35 is also provided on the needle 30 at a selected distance from the tip 32, {[0052]), Cindrich suggests details regarding the sliding a of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature, and in this regard Cindrich teaches the following:
([0050] - [0052]) teaches that the static feature 35 is designed such that it is not capable of passage through the proximal opening 14 of shield body 10 of the needle shield assembly 5, such as disclosed in (U.S. Pat. Nos. 5,558,651 and 5,215,528), both incorporated herein by reference. The static feature could be an  increased diameter portion on the needle 30 {that is, an enlarged dimension, such as formed by a crimp, collar, enlarged diameter sleeve or ferrule), or a roughened surface that lock:; onto proximal end 12 of the needle shield assembly 5, ([0063]) teaching that the needle shield assembly 5 includes a plate 53 having an aperture 14, The aperture 14 b sized to receive the needle 30 and to permit. The needle shield assembly 5 to slide along the needle in an axial direction. The shield body 10 is attached to the plate 53 and extends distally from the plate. ([0064]-[0065]) adds to this discussion between the needle shield assembly and the static member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production a method for creating a feature on a needle, the method comprises providing a crimping device having a first anvil and a second anvil, such that one may crimp a portion of the needle an outer surface of the needle between the first and second anvils, where the anvils may comprise a surface 100 may include any profile shape,. including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof of McKinnon. By utilizing a needle shield that may be slid onto the needle assembly, including the static feature (formed by crimping) as taught by Cindrich. Highlighting, implementation of a needle shield that may be slid onto the needle assembly, including the static feature (formed by crimping) provides a known means for locking onto the needle shield assembly, ([0052]).
                                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francis D. Colligan (US-5,722,991) – teaches in the (Abstract) an apparatus for attaching a surgical needle of the type having an end portion with an elongated aperture defined therein and a suture having a generally elongated end portion which is to be positioned in the elongated aperture of the needle includes a pair of dies, each die having at least two generally planar engaging surfaces with a recessed portion disposed between adjacent engaging surfaces. The engaging surfaces of the dies each define a plane which is in general parallel relation to a longitudinal axis of the respective die.
Proto et al. (US-5,099,676) – teaches in the (Abstract) an apparatus is disclosed for attaching a surgical needle having a generally cylindrical end portion defining an elongated aperture having a generally circular cross-section and a suture having a generally elongated end portion of generally circular cross-section corresponding in dimension to the elongated aperture of the needle. The apparatus includes a pair of dies, each having a generally arcuate surface portion having irregularities including concave portions such that when the cylindrical end portion of the suture is positioned within the aperture of the needle and the dies are positioned about the generally cylindrical end portion of the needle with the surface portions facing the outer surface thereof.
Albert et al. (US-2,958,929) – teaches in the (Abstract) that the invention relates to a method of joining the ends of two electrical conductors and more particularly to a method which compresses both the conductors to be joined and the connecting ferrule so that the outside diameters of both the former and the latter are equal.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715